EXECUTION COPY







Dated this September 21, 2009










BY:


CHINA-BIOTICS, INC.




IN   FAVOUR OF:


POPE INVESTMENTS II LLC













--------------------------------------------------------------------------------




SHARE CHARGE



--------------------------------------------------------------------------------

 

























Conyers Dill & Pearman
Road Town, Tortola
British Virgin Islands
 

--------------------------------------------------------------------------------


 
THIS SHARE CHARGE is made on September 21, 2009


BY:


China-Biotics, Inc., a company incorporated under the laws of Delaware and
having its principal office at No. 999 Ningqiao Road, Jinqiao Export Processing
Zone, Pudong, Shanghai 201206, People’s Republic of China (the “Chargor”).


IN FAVOUR OF:


Pope Investments II LLC, a company incorporated under the laws of Delaware and
having its principal office at 5100 Poplar Avenue, Suite 805, Memphis, Tennessee
38137, U.S.A. (the “Chargee”).


WHEREAS:


(A)
By an investment agreement dated December 11, 2007 (the “Agreement”) made
between the Chargor and the Chargee, the Chargor agreed to issue 4% senior,
guaranteed convertible promissory note (the “Note”) in the original aggregate
principal amount of US$25,000,000.



(B)
As security for the obligations of the Chargee under the Note, the Chargor has
agreed to charge, inter alia, its interest in all of the shares beneficially
owned by the Chargor in Sinosmart Group Inc., a company incorporated under the
laws of the British Virgin Islands (the “Company”).



(C)
The Company is authorised to issue 50,000 shares having a par value of US$1.00
each of which 14,287 shares have been issued, credited as fully paid to,
beneficially owned by, and registered in the name of the Chargor.



NOW THIS CHARGE WITNESSETH as follows:


1.
INTERPRETATION

 
1.1.
In this Charge, unless the context otherwise requires, the following words and
expressions shall have the following meanings:



“Business Day”
has the same meaning as in the Agreement;
 
“Charge”
means this share charge;
 
“Charged Property”
means all of the issued shares of the Company as described in Recital (C) and
all other shares in the Company from time to time legally or beneficially owned
by the Chargor during the Security Period (together the “Charged Shares”) and
all and any other property that may at any time be received or receivable by or
otherwise distributed to the Chargor in substitution for, or in exchange for,
any of the foregoing, including, without limitation, any shares or other
securities resulting from the division, consolidation, change, conversion or
reclassification of any of the Charged Shares, or the reorganization, merger or
consolidation of the Company with any other body corporate, or the occurrence of
any event which results in the substitution or exchange of the Charged Shares;
 

 

--------------------------------------------------------------------------------


 
“Charged Shares”
has the meaning assigned thereto in the definition of Charged Property;
 
“Event of Default”
has the meaning set out in the Note;
 
“Parties”
means the parties to this Charge collectively and “Party” means any one of them;
 
“Secured Obligations”
means all of the present and future payments and other obligations of the
Chargor to the Chargee under the Security Documents;
 
“Security Documents”
 
means the Agreement and the Note;
“Security Interest”
means any charge, mortgage, pledge, lien, security interest or other
encumbrance;
 
“Security Period”
means the period commencing on January 24, 2008 and terminating upon discharge
of the security created by this Charge by payment in full of the Secured
Obligations.
 



1.2.
In this Charge unless the context otherwise requires:

 
         1.2.1.
references to statutory provisions shall be construed as references to those
provisions as amended or re-enacted or as their application is modified by other
provisions from time to time and shall include references to any provisions of
which they are re-enactments (whether with or without modification);



                1.2.2.
references to clauses and schedules are references to clauses hereof and
schedules hereto; references to sub-clauses or paragraphs are, unless otherwise
stated, references to sub-clauses of the clauses hereof or paragraphs of the
schedule in which the reference appears;



          1.2.3.
references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine and/or neuter and vice
versa; and



           1.2.4.
references to persons shall include companies, partnerships, associations and
bodies of persons, whether incorporated or unincorporated;



           1.2.5.
references to assets include property, rights and assets of every description;
and



           1.2.6.
references to any document are to be construed as references to such document as
amended or supplemented from time to time.

 

--------------------------------------------------------------------------------


 
2.
CHARGOR'S REPRESENTATIONS AND WARRANTIES



The Chargor hereby represents and warrants to the Chargee that:


2.1.
the shares of the Company are described in recital (C) hereof and such shares
are beneficially owned and registered as described in the said recital;



2.2.
the Chargor is a company duly organised, validly existing and in good standing
under the laws of Delaware;



2.3.
the Company is under no obligation, nor is it liable to become under any
obligation, to issue any further shares nor, without limiting the generality of
the foregoing, has the Company created any option to acquire shares in the
Company or any securities exchangeable for or convertible into shares of the
Company;



2.4.
entry into this Charge by the Chargor and enforcement hereof by the Chargee will
not contravene the terms of any agreement to which the Chargor is bound or to
which the Charged Shares are subject or the memorandum of association or
articles of the Company;



2.5.
the Chargor is the legal and beneficial owner of all of the Charged Property
free from any Security Interest (other than those created by this Charge) and
any options or rights of pre-emption;



2.6.
the Chargor has full power and authority (i) to be the legal and beneficial
owner of the Charged Property, (ii) to execute and deliver this Charge and (iii)
to comply with the provisions of, and perform all its obligations under, this
Charge;



2.7.
this Charge constitutes the Chargor's legal, valid and binding obligations
enforceable against the Chargor in accordance with its terms except as such
enforcement may be limited by any relevant bankruptcy, insolvency,
administration or similar laws affecting creditors' rights generally;



2.8.
the entry into and performance by the Chargor of this Charge does not violate
(i) any law or regulation of any governmental or official authority, or (ii) any
agreement, contract or other undertaking to which the Chargor is a party or
which is binding upon the Chargor or any of its assets;



2.9.
all consents, licences, approvals and authorisations required in connection with
the entry into, performance, validity and enforceability of this Charge have
been obtained and are in full force and effect; and



2.10.
the Chargor has taken all corporate and other action required to approve its
execution, delivery and performance of this Charge.



3.
CHARGOR’S COVENANTS



The Chargor hereby covenants with the Chargee:
 
3.1.
to pay all amounts, interests, expenses, claims, liabilities, losses, costs,
duties, fees, charges or other moneys as are stated in the Security Documents
and this Charge to be payable by the Chargor or to be recoverable from the
Chargor by the Chargee (or in respect of which the Chargor agrees in the
Security Documents and this Charge to indemnify the Chargee) at the times and in
the manner specified in the Security Documents and this Charge provided that the
liability of the Chargor under this clause shall be limited to the amount
realised by a disposal of the Charged Property by or on behalf of or with the
consent of the Chargee;

 

--------------------------------------------------------------------------------


 
3.2.
to pay interest on any such amounts, interests, expenses, claims, liabilities,
losses, costs, duties, fees, charges or other moneys referred to in Clause 3.1
from the date on which the relevant amount, interest, expense, liability, loss,
cost, duty, fee, charge or other money is paid or discharged by the Chargee
until the date of reimbursement thereof to the Chargee (both before and after
any relevant judgment) at the rate described in the Note and payable on demand;



3.3.
that the Chargor will on demand of the Chargee and at the expense of the
Chargor, execute and deliver to the Chargee or to such person or persons as the
Chargee may nominate such additional charge or charges of the Charged Property
(or any part thereof) for the purpose of further securing the payment and
discharge of all Secured Obligations, each such additional charge to be in such
form as the Chargee may reasonably require;



3.4.
that the Chargor will not without the prior written consent of the Chargee:



         3.4.1.
permit any person other than the Chargor, the Chargee or any transferee
nominated by the Chargee on enforcement of this Charge to be the registered
holder of any of the Charged Shares;



         3.4.2.
permit any variation of the rights attaching to the Charged Shares;



         3.4.3.
take or permit any action which might result in an increase or reduction in the
number of shares that the Company is authorised to issue or the issued shares of
the Company;



         3.4.4.
permit the Company to be continued to another jurisdiction outside of the
British Virgin Islands;



         3.4.5.
permit any scheme of arrangement, merger, amalgamation or other reorganisation
applicable to the Company; or



         3.4.6.
save in accordance with Clause 8.2, permit any amendment to the memorandum of
association or articles of association of the Company.



4.
SECURITY



4.1.
In consideration of the Chargee agreeing to acquire the Note and as continuing
security for the Secured Obligations subject to Section 5 hereof, the Chargor as
legal and beneficial owner hereby assigns and agrees to assign to the Chargee
all benefits present and future, actual and contingent accruing in respect of
the Charged Property and all the Chargor’s right, title and interest to and in
the Charged Property including (without limitation) all voting and other
consensual powers pertaining to the Charged Shares and hereby charges and agrees
to charge in favour of  the Chargee all of its interest in the Charged Property
by way of a first fixed charge.

 

--------------------------------------------------------------------------------


 
4.2.
The Chargor hereby agrees to deliver, or cause to be delivered, to the Chargee:



         4.2.1.
duly executed undated share transfer in respect of the Charged Shares in favour
of the Chargee or its nominees in the form set out in Schedule A;



          4.2.2.
all share certificates representing the Charged Shares;



          4.2.3.
subject to Section 5 hereof, upon an Event of Default, an executed irrevocable
proxy made in respect of the Charged Shares in favour of the Chargee in respect
of all general meetings of the Company in the form set out in Schedule B; and



         4.2.4.
an undertaking from the Company to register transfers of the Charged Shares to
the Chargee or its nominee in the form set out in Schedule C.



4.3.
If consent is given in accordance with Clause 3.4.3, the Chargor will deliver,
or cause to be delivered, to the Chargee immediately upon  the issue of any
further Charged Shares, the items listed in Clauses 4.2.1, 4.2.2, 4.2.3, and
4.2.4 in respect of all such further Charged Shares.



4.4.
The Chargor hereby covenants that during the Security Period it will remain the
legal and the beneficial owner of the Charged Property (subject only to the
Security Interests hereby created) and that it will not:



         4.4.1.
create or suffer the creation of any Security Interests (other than those
created by this Charge) on or in respect of the whole of any part of the Charged
Property or any of its interest therein;  or



         4.4.2.
sell, assign, transfer or otherwise dispose of any of its interest in the
Charged Property (other than with respect to the dividend or distribution
payments described in Clause 5.1.2),



in any such case without the prior consent in writing of the Chargee.


4.5.
The Chargor shall remain liable to perform all the obligations assumed by it in
relation to the Charged Property and the Chargee shall be under no obligation of
any kind whatsoever in respect thereof or be under any liability whatsoever in
the event of any failure by the Chargor to perform its obligations in respect
thereof.



4.6.
Upon the Chargee being satisfied that upon the earlier of (a) the Secured
Obligations have been unconditionally and irrevocably paid and discharged in
full or (b) the conversion of all of the Note into equity of Chargor (either of
which, for purposes of this Share Charge shall be deemed to be unconditional and
irrevocable payment and discharge in full of the Secured Obligations), and
following a written request therefor from the Chargor, the Chargee will, subject
to being indemnified to its reasonable satisfaction for the costs and expenses
incurred by the Chargee in connection therewith, release the security
constituted by this Charge.

 

--------------------------------------------------------------------------------


 
5.
DEALINGS WITH CHARGED PROPERTY



5.1.
Unless and until an Event of Default has occurred:



          5.1.1.
the Chargor shall be entitled to exercise all voting and/or consensual powers
pertaining to the Charged Property or any part thereof for all purposes not
inconsistent with the terms of this Charge and/or the Note;



          5.1.2.
the Chargor shall be entitled to receive and retain any distributions, interest
or other moneys or assets accruing on or in respect of the Charged Property or
any part thereof; and



          5.1.3.
the Chargor shall be entitled to receive all notices pertaining to the Charged
Shares.



5.2.
The Chargor shall pay all calls, installments or other payments, and shall
discharge all other obligations, which may become due in respect of any of the
Charged Property and, in an Event of Default, the Chargee may if it thinks fit
make such payments or discharge such obligations on behalf of the Chargor.  Any
sums so paid by the Chargee in respect thereof shall be repayable on demand and
pending such repayment shall constitute part of the Secured Obligations.



5.3.
The Chargee shall not have any duty to ensure that any distributions, interest
or other moneys and assets receivable in respect of the Charged Property are
duly and punctually paid, received or collected as and when the same become due
and payable or to ensure that the correct amounts (if any) are paid or received
on or in respect of the Charged Property or to ensure the taking up of any (or
any offer of any), shares, rights, moneys or other property paid, distributed,
accruing or offered at any time by way of redemption bonus, rights, preference,
or otherwise on or in respect of, any of the Charged Property.



5.4.
The Chargor hereby authorises the Chargee to arrange at any time and from time
to time after the occurrence of an Event of Default for the Charged Property or
any part thereof to be registered in the name of the Chargee (or its nominee)
thereupon to be held as so registered subject to the terms of this Charge.



6.
PRESERVATION OF SECURITY



6.1.
It is hereby agreed and declared that:



               6.1.1.
the security created by this Charge shall be held by the Chargee as a continuing
security for the payment and discharge of the Secured Obligations and the
security so created shall not be satisfied by any intermediate payment or
satisfaction of any part of the Secured Obligations;



         6.1.2.
the security so created shall be in addition to and shall not in any way be
prejudiced or affected by any of the other Security Documents;



         6.1.3.
the Chargee shall not be bound to enforce any other security before enforcing
the security created by this Charge;

 

--------------------------------------------------------------------------------


 
         6.1.4.
no delay or omission on the part of the Chargee in exercising any right, power
or remedy under this Charge shall impair such right, power or remedy or be
construed as a waiver thereof nor shall any single or partial exercise of any
such right, power or remedy preclude any further exercise thereof or the
exercise of any other right, power or remedy.  The rights, powers and remedies
herein provided are cumulative and not exclusive of any rights, powers and
remedies provided by law and may be exercised from time to time and as often as
the Chargee may deem expedient; and



         6.1.5.
any waiver by the Chargee of any terms of this Charge shall only be effective if
given in writing and then only for the purpose and upon the terms for which it
is given.



6.2.
Any settlement or discharge under this Charge between the Chargee and the
Chargor shall be conditional upon no security or payment to the Chargee by the
Company or the Chargor or any other person being avoided or set-aside or ordered
to be refunded or reduced by virtue of any provision or enactment relating to
bankruptcy, insolvency, administration or liquidation for the time being in
force and, if such condition is not satisfied, the Chargee shall be entitled to
recover from the Chargor on demand the value of such security or the amount of
any such payment as if such settlement or discharge had not occurred.



6.3.
The rights of the Chargee under this Charge and the Security Interest hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, in whole or in part, including without limitation, and whether or
not known to or discoverable by the Company, the Chargor, the Chargee or any
other person:

 
          6.3.1.
any time or waiver granted to or composition with the Company or any other
person;

 
          6.3.2.
the taking, variation, compromise, renewal or release of or refusal or neglect
to perfect or enforce any rights, remedies or securities against the Company or
any other person;

 
          6.3.3.
any legal limitation, disability, incapacity or other circumstances relating to
the Company or any other person;

 
          6.3.4.
any amendment or supplement to the Note, the other Security Documents or any
other document or security;

 
          6.3.5.
the dissolution, liquidation, merger, consolidation, reconstruction or
reorganisation of the Company or any other person; or

 
          6.3.6.
the unenforceability, invalidity or frustration of any obligations of the
Company or any other person under the Note, the other Security Documents or any
other document or security.

 

--------------------------------------------------------------------------------


 
6.4.
Until the Secured Obligations have been unconditionally and irrevocably
satisfied and discharged in full to the satisfaction of the Chargee, the Chargor
shall not by virtue of any payment made hereunder on account of the Secured
Obligations or by virtue of any enforcement by the Chargee of its rights under,
or the Security Interest constituted by, this Charge or by virtue of any
relationship between or transaction involving, the Chargor and the Company
(whether such relationship or transaction shall constitute the Chargor a
creditor of the Company, a guarantor of the obligations of the Company or a
party subrogated to the rights of others against the Company or otherwise
howsoever and whether or not such relationship or transaction shall be related
to, or in connection with, the subject matter of this Charge):



          6.4.1.
exercise any rights of subrogation in relation to any rights, security or moneys
held or received or receivable by the Chargee or any person;



          6.4.2.
exercise any right of contribution from any co-surety liable in respect of such
moneys and liabilities under any other guarantee, security or agreement;



          6.4.3.
exercise any right of set-off or counterclaim against the Company or any such
co-surety;



          6.4.4.
receive, claim or have the benefit of any payment, distribution, security or
indemnity from the Company or any such co-surety; or



          6.4.5.
unless so directed by the Chargee (when the Chargor will prove in accordance
with such directions), claim as a creditor of the Company or any such co-surety
in competition with the Chargee.



The Chargor shall hold in trust for the Chargee and forthwith pay or transfer
(as appropriate) to the Chargee any such payment (including an amount equal to
any such set-off), distribution other than such dividend or distribution
payments described in Clause 5.1.2 or benefit of such security, indemnity or
claim in fact received by it.


6.5.
Until the Secured Obligations have been unconditionally and irrevocably
satisfied and discharged in full to the satisfaction of the Chargee, the Chargee
may at any time keep in a separate account or accounts (without liability to pay
interest thereon) in the name of the Chargee for as long as it may think fit,
any moneys received, recovered or realised under this Charge or under any other
guarantee, security or agreement relating in whole or in part to the Secured
Obligations without being under any intermediate obligation to apply the same or
any part thereof in or towards the discharge of such amount.



7.
ENFORCEMENT OF SECURITY



7.1.
Upon the occurrence of an Event of Default the Security Interest hereby
constituted shall become immediately enforceable and the Chargee may, at any
time, without further notice to or consultation with, or consent of  the
Chargor:



          7.1.1.
solely and exclusively exercise all voting and/or consensual powers pertaining
to the Charged Property or any part thereof and may exercise such powers in such
manner as the Chargee may think fit; and/or

 

--------------------------------------------------------------------------------


 
       7.1.2.
receive and retain all dividends, interest, distributions or other moneys or
assets accruing on or in respect of the Charged Property or any part thereof,
such dividends, interest, distributions or other moneys or assets to be held by
the Chargee, until applied in the manner described in Clause 6.4, as additional
security charged under and subject to the terms of this Charge and any such
dividends, interest, distributions or other moneys or assets received by the
Chargor after such time shall be held in trust by the Chargor for the Chargee
and paid or transferred to the Chargee on demand; and/or

 
       7.1.3.
appoint by instrument any person to be a receiver of the Charged Property (the
“Receiver”) and remove any Receiver so appointed and appoint another or others
in his stead;

 
        7.1.4.
sell, transfer, grant options over or otherwise dispose of the Charged Property
or any part thereof at such place and in such manner and at such price or prices
as the Chargee may deem fit, and thereupon the Chargee shall have the right to
deliver, assign and transfer in accordance therewith the Charged Property so
sold, transferred, granted options over or otherwise disposed of; and/or

 
        7.1.5.
complete any undated blank share transfer forms of all or any part of the
Charged Property by dating the same and/or inserting its name or the name of its
nominee as transferee.

 
7.2.
The Chargee shall not be obliged to make any enquiry as to the nature or
sufficiency of any payment received by it under this Charge or to make any claim
or to take any action to collect any moneys assigned by this Charge or to
enforce any rights or benefits assigned to the Chargee by this Charge or to
which the Chargee may at any time be entitled hereunder.



7.3.
Upon any sale of the Charged Property or any part thereof by the Chargee the
purchaser shall not be bound to see or enquire whether the Chargee's power of
sale has become exercisable in the manner provided in this Charge and the sale
shall be deemed to be within the power of the Chargee, and the receipt of the
Chargee for the purchase money shall effectively discharge the purchaser who
shall not be concerned with the manner of application of the proceeds of sale or
be in any way answerable therefor.



7.4.
All moneys received by the Chargee pursuant to this Charge shall be held by it
upon trust in the first place to pay or make good all such expenses,
liabilities, losses, costs, duties, fees, charges or other moneys whatsoever as
may have been paid or incurred by the Chargee in exercising any of the powers
specified or otherwise referred to in this Charge and the balance shall be
applied in the following manner:



         7.4.1.
FIRSTLY:  in or towards satisfaction of any amounts in respect of the balance of
the Secured Obligations as are then accrued due and payable or are then due and
payable by virtue of payment demanded, in such order or application as the
Chargee shall think fit;



         7.4.2.
SECONDLY:  in retention of an amount equal to any part or parts of the Secured
Obligations as are or are not then due and payable but which (in the sole and
absolute opinion of the Chargee) will or may become due and payable in the
future and, upon the same becoming due and payable, in or towards satisfaction
thereof in accordance with the foregoing provisions of this clause; and



         7.4.3.
THIRDLY:  the surplus (if any) shall be repaid promptly to the Chargor or
whosoever else may be entitled thereto.

 

--------------------------------------------------------------------------------


 
7.5.
Neither the Chargee nor its agents, managers, officers, employees, delegates or
advisers shall be liable for any claim, demand, liability, loss, damage, cost or
expense incurred or arising in connection with the exercise or purported
exercise of any rights, powers and discretions hereunder in the absence of
negligence; however, in no event shall the Chargee be liable for consequential
damages.



7.6.
The Chargee shall not by reason of the taking of possession of the whole or any
part of the Charged Property or any part thereof be liable to account as
mortgagee-in-possession or for anything except actual receipts or be liable for
any loss upon realisation or for any default or omission for which a
mortgagee-in-possession might be liable.



7.7.
In addition to all other rights or powers vested in the Chargee hereunder or by
statute or otherwise, the Receiver may take such action in relation to the
enforcement of this Charge to:



         7.7.1.
take possession of, redeem, collect and get in all or any part of the Charged
Property;



         7.7.2.
raise or borrow money and grant security therefor over all or any part of the
Charged Property;



         7.7.3.
appoint an attorney or accountant or other professional qualified person to
assist him in the performance of his functions;



         7.7.4.
do all acts and to execute in the name and on behalf of the Chargor any document
or deed in respect of all or any part of the Charged Property;



         7.7.5.
in the name of the Chargor or in his own name, bring, prosecute, enforce, defend
and abandon applications, claims, disputes, actions, suits and proceedings in
connection with all or any part of the Charged Property and to submit to
arbitration, negotiate, compromise and settle any such applications, claims,
disputes, actions, suits or proceedings;



         7.7.6.
sell, call in, collect and convert to money the Charged Property or any of it at
such place and in such manner and at such price or prices as he shall think fit;



         7.7.7.
exercise any powers, discretion, voting or other rights or entitlements in
relation to the Charged Property and generally to carry out any other action
which he may in his sole discretion deem appropriate in relation to the
enforcement of this Charge;



         7.7.8.
make any arrangement or compromise which he shall think expedient; and



         7.7.9.
do all such other acts and things as may be considered to be incidental or
conducive to any of the matters or powers aforesaid and which the Receiver
lawfully may or can do as agent for the Chargor.

 

--------------------------------------------------------------------------------


 
7.8.
Every Receiver shall so far as it concerns responsibility for his acts be deemed
to be an agent of the Chargor, which shall be solely responsible for his acts
and defaults and for the payment of his remuneration and no Receiver shall at
any time act as agent for the Chargee.



7.9.
Every Receiver shall be entitled to remuneration for his services at a rate to
be fixed by agreement between him and the Chargee (or, failing such agreement,
to be fixed by the Chargee) appropriate to the work and responsibilities
involved, upon the basis of current  industry practice.



7.10.
Any remedies referred to in Section 66 of the BVI Business Companies Act
(British Virgin Islands), including the right to sell the shares and the right
to appoint a receiver to vote the shares, receive distributions, and exercise
any other rights in respect of the shares, shall not be exercisable upon the
occurrence of an Event of Default until:



          7.10.1.
a default has occurred and has continued for a period of not less than five
Business Days; and



          7.10.2.
the default has not been rectified within five Business Days from service of a
notice specifying the default and requiring rectification thereof.



7.11.
The Conveyancing and Law of Property Act shall not apply to this Charge.



8.
FURTHER ASSURANCES



8.1.
The Chargor shall execute and do all such assurances, acts and things as the
Chargee in its absolute discretion may require for:



         8.1.1.
perfecting, protecting or ensuring the priority of the Security Interest hereby
created (or intended to be created);



         8.1.2.
preserving or protecting any of the rights of the Chargee under this Charge;



         8.1.3.
ensuring that the security constituted by this Charge and the covenants and
obligations of the Chargor under this Charge shall inure to the benefit of any
assignee of the Chargee;



         8.1.4.
facilitating the appropriation or realisation of the Charged Property or any
part thereof; or



         8.1.5.
exercising any power, authority or discretion vested in the Chargee under this
Charge,



in any such case, forthwith upon demand by the Chargee and at the expense of the
Chargor.


8.2.
Without limitation to the generality of Clause 8.1, the Chargor covenants with
the Chargee that it will on demand of the Chargee procure any amendment to the
memorandum of association or articles of association of the Company necessary
or, in the opinion  of the Chargee desirable, in order to give effect to the
terms of the Charge or any documents or transactions provided for herein.

 

--------------------------------------------------------------------------------


 
8.3.
The Chargor shall provide such assurances and do all acts and things the
Receiver may in his absolute discretion require for the purpose of exercising
the powers (or giving effect to the exercise of the powers) conferred on the
Receiver hereunder and the Chargor hereby irrevocably appoints the Receiver to
be the lawful attorney in fact of the Chargor to do any act or thing and to
exercise all the powers of the Chargor for the purpose of exercising the powers
(or giving effect to the exercise of the powers) conferred on the Receiver
hereunder.



8.4.
The Chargor shall use its best efforts to procure the entry in the share
register of the Company pursuant to section 66(8) of the BVI Business Companies
Act, 2004 (British Virgin Islands) of the details of this Charge, to have the
Company submit its share register for registration by the Registrar of Corporate
Affairs pursuant to section 231 of the BVI Business Companies Act, 2004 (British
Virgin Islands) and to have the Company not amend the same or inform the
Registrar of Corporate Affairs that it ceases to register any changes in the
register, without the consent of the Chargee.



9.
INDEMNITIES



9.1.
The Chargor will indemnify and save harmless the Chargee, the Receiver and each
agent or attorney appointed under or pursuant to this Charge from and against
any and all expenses, claims, liabilities, losses, taxes, costs, duties, fees
and charges properly and reasonably suffered, incurred or made by the Chargee,
the Receiver or such agent or attorney:



         9.1.1.
in the exercise or purported exercise of any rights, powers or discretions
vested in them pursuant to this Charge;



         9.1.2.
in the preservation or enforcement of the Chargee's rights under this Charge or
the priority thereof; or



         9.1.3.
on the release of any part of the Charged Property from the Security Interest
created by this Charge,



and the Chargee, Receiver or such agent or attorney may retain and pay all sums
in respect of the same out of money received under the powers conferred by this
Charge.  All amounts recoverable by the Chargee, Receiver or such agent or
attorney or any of them shall be recoverable on a full indemnity basis.


9.2.
If, under any applicable law or regulation, and whether pursuant to a judgment
being made or registered against the Chargor or the bankruptcy or liquidation of
the Chargor or for any other reason any payment under or in connection with this
Charge is made or falls to be satisfied in a currency (the “Payment Currency”)
other than the currency in which such payment is due under or in connection with
this Charge (the “Contractual Currency”), then to the extent that the amount of
such payment actually received by the Chargee when converted into the
Contractual Currency at the rate of exchange, falls short of the amount due
under or in connection with this Charge, the Chargor, as a separate and
independent obligation, shall indemnify and hold harmless the Chargee against
the amount of such shortfall.  For the purposes of this clause, “rate of
exchange” means the rate at which the Chargee is able on or about the date of
such payment to purchase the Contractual Currency with the Payment Currency and
shall take into account any premium and other costs of exchange with respect
thereto.

 

--------------------------------------------------------------------------------


 
10.
POWER OF ATTORNEY



10.1.
The Chargor, by way of security and in order more fully to secure the
performance of its obligations hereunder hereby irrevocably appoints the Chargee
and the persons deriving title under it jointly and also severally to be its
attorney:



          10.1.1.
to execute and complete in favour of the Chargee or its nominees or of any
purchaser any documents which the Chargee may from time to time require for
perfecting its title to or for vesting any of the assets and property hereby
charged or assigned in the Chargee or its nominees or in any purchaser and to
give effectual discharges for payments;



          10.1.2.
to take and institute on non-payment (if the Chargee in its sole discretion so
decides) all steps and proceedings in the name of the Chargor or of the Chargee
for the recovery of such moneys, property and assets hereby charged and to agree
accounts;



          10.1.3.
to make allowances and give time or other indulgence to any surety or other
person liable;



          10.1.4.
otherwise generally to act for it and in its name and on its behalf; and



          10.1.5.
to sign, execute, seal and deliver and otherwise perfect and do any such legal
assignments and other assurances, charges, authorities and documents over the
moneys, property and assets hereby charged, and all such deeds, instruments,
acts and things (including, without limitation, those referred to in Clause 8)
that may be required for the full exercise of all or any of the powers conferred
or which may be deemed proper on or in connection with any of the purposes
aforesaid.



10.2.
The power hereby conferred shall be a general power of attorney and the Chargor
hereby ratifies and confirms and agrees to ratify and confirm any instrument,
act or thing which any such attorney may execute or do.  In relation to the
power referred to herein, the exercise by the Chargee of such power shall be
conclusive evidence of its right to exercise the same.



11.
EXPENSES



11.1.
The Chargor shall pay to the Chargee on demand all costs, fees and expenses
(including, but not limited to, legal fees and expenses) and taxes thereon
incurred by the Chargee or for which the Chargee may become liable in connection
with the preserving or enforcing of, or attempting to preserve or enforce, any
of its rights under this Charge or the priority hereof.



11.2.
The Chargor shall pay promptly all stamp, documentary and other like duties and
taxes to which this Charge may be subject or give rise and shall indemnify the
Chargee on demand against any and all liabilities with respect to or resulting
from any delay or omission on the part of the Chargor to pay any such duties or
taxes.



12.
NOTICES



Any notice required to be given hereunder shall be in writing in the English
language and shall be served pursuant to the provisions of Section 9(f) of the
Agreement.
 

--------------------------------------------------------------------------------


 
13.
ASSIGNMENTS



13.1.
This Charge shall be binding upon and shall inure to the benefit of the Chargor
and the Chargee and each of their respective successors and (subject as
hereinafter provided) assigns and references in this Charge to any of them shall
be construed accordingly.



13.2.
The Chargor may not assign or transfer all or any part of its rights and/or
obligations under this Charge.



13.3.
The Chargee may not assign or transfer all or any part of its rights or
obligations under this Charge to any assignee or transferee without the consent
of the Chargor, such consent not to be unreasonably withheld, provided that no
such consent shall be required if an Event of Default affecting the Chargor has
occurred and is continuing.  The Chargee shall notify the Chargor promptly
following any such assignment or transfer.



14.
MISCELLANEOUS



14.1.
The Chargee, at any time and from time to time, may delegate by power of
attorney or in any other manner to any person or persons all or any of the
powers, authorities and discretions which are for the time being exercisable by
the Chargee under this Charge in relation to the Charged Property or any part
thereof.  Any such delegation may be made upon such terms and be subject to such
regulations as the Chargee may think fit.  The Chargee shall not be in any way
liable or responsible to the Chargor for any loss or damage arising from any
act, default, omission or misconduct on the part of any such delegate provided
the Chargee has acted reasonably in selecting such delegate.



14.2.
If any of the clauses, conditions, covenants or restrictions of this Charge or
any deed or document emanating from it shall be found to be void but would be
valid if some part thereof were deleted or modified, then such clause,
condition, covenant or restriction shall apply with such deletion or
modification as may be necessary to make it valid and effective.



14.3.
This Charge (together with any documents referred to herein) constitutes the
whole agreement between the Parties relating to its subject matter and no
variations hereof shall be effective unless made in writing and signed by each
of the Parties.



14.4.
The headings in this Charge are inserted for convenience only and shall not
affect the construction of this Charge.



14.5.
This Charge may be executed in counterparts each of which when executed and
delivered shall constitute an original but all such counterparts together shall
constitute one and the same instrument.



15.
LAW AND JURISDICTION



This Charge shall be governed by and construed in accordance with the laws of
the British Virgin Islands and the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the British Virgin Islands, provided
that nothing in this clause shall affect the right of the Chargee to serve
process in any manner permitted by law or limit the right of the Chargee to take
proceedings with respect to this Charge against the Chargor in any jurisdiction
nor shall the taking of proceedings with respect to this Charge in any
jurisdiction preclude the Chargee from taking proceedings with respect to this
Charge in any other jurisdiction, whether concurrently or not.
 

--------------------------------------------------------------------------------


 
IN WITNESS whereof the Parties hereto have caused this Charge to be duly
executed as a Deed the day and year first before written.




The Common Seal of
)
the Chargor
)
was hereunto affixed in the
)
presence of:
)
       
The Common Seal of
)
the Chargee
)
was hereunto affixed
)
in the presence of:
)

 

--------------------------------------------------------------------------------


 
SCHEDULE A


SHARE TRANSFER FORM




Sinomart Group, Inc.
(the “Company”)


FOR VALUE                                                                
RECEIVED


China-Biotics, Inc.
 

 
 
hereby sells, assigns and transfers to
 
 
Pope Investments II LLC, a Delaware limited liability company
(Name in full and nationality of Transferee)

 
 
5100 Poplar Avenue, Suite 805, Memphis, Tennessee 38137
(address)



        14,287 ordinary shares of US$1.00 each of the Company.




Dated this                          day of




In the presence of:
 
 

                    For and on behalf of           (Witness)   China-Biotics,
Inc.        Notary Public   Transferor        

 
In the presence of:
 
 

                    For and on behalf of           (Witness)   Pope Investments
II LLC       Notary Public  
Transferee
       

Transferee
 

--------------------------------------------------------------------------------


 
SCHEDULE B


IRREVOCABLE PROXY FORM




 
We, China-Biotics, Inc. of No. 999 Ningqiao Road, Jinqiao Export Processing
Zone, Pudong, Shanghai 201206, People’s Republic of China (the “Shareholder”)
being the holder of shares of Sinomart Group, Inc., a British Virgin Islands
business company (the “Company”), hereby appoint each and every officer of the
Chargee (as defined in the Share Charge dated September 21, 2009 made between
the Shareholder and the Chargee (the “Share Charge”)) from time to time (the
“Proxy Holders”) the true and lawful attorney and proxy of the Shareholder for
and in the Shareholder's name, place and stead to attend all meetings of the
shareholders of the Company and to vote in respect of 14,287 shares in the
Company at the time standing in the Shareholder’s name and to exercise all
consensual rights in respect of such shares (including without limitation giving
or withholding written consents of shareholders and calling special general
meetings of shareholders) solely upon and during the continuance of an Event of
Default (as defined in the Share Charge).
 
The Shareholder hereby affirms that this proxy is given pursuant to Clause 4.2.3
of the Share Charge.  THIS PROXY IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE.


The Shareholder hereby ratifies and confirms and undertakes to ratify and
confirm all that the Chargee may lawfully do or cause to be done by virtue
hereof.


If at any time this proxy shall or for any reason be ineffective or
unenforceable or fail to provide the Chargee with the rights or the control over
the Shareholder’s shares of the Company purported to be provided herein, the
Shareholder shall execute a replacement instrument which provides the Chargee
with substantially the same control over the Company as contemplated
herein.  This irrevocable proxy shall be governed by the laws of the British
Virgin Islands and the Shareholder irrevocably submits to the jurisdiction of
the courts of the British Virgin Islands in relation to the matters contained
herein.


Executed and Delivered as a Deed


This _____day of    September, 2009




The common seal of
China-Biotics, Inc.
was hereunto affixed
in the presence of:



--------------------------------------------------------------------------------


 
SCHEDULE C




UNDERTAKING




We, Sinosmart Group Inc. (the “Company”) hereby irrevocably UNDERTAKE and
COVENANT with Pope Investments II LLC (the “Transferee”) to register all
transfers of Charged Shares submitted to the Company for registration by the
Transferee pursuant to the due exercise of rights under the Share Charge (as
defined below) as soon as practical following the submission of such transfers.


This Undertaking is given pursuant to Clause 4.2.4 of the Share Charge (the
“Share Charge”) dated September 21, 2009 between China-Biotics, Inc. and the
Transferee, and any capitalised terms used herein and not otherwise defined
herein shall have the meanings given such terms in the Share Charge.




EXECUTED AS A DEED on behalf of the Company on September ____ 2009.





                 
 
     
Director
     




--------------------------------------------------------------------------------


 